 UNITED STEELWORKERS OF AMERICAUnited Steelworkers of America,AFL-CIO,and itsLocal 4338(Miami Copper Company, Division ofTennessee Corporation)andHiramC. Case. Case28-CB-523April 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND KENNEDYOn May 26, 1970, Trial Examiner Henry S. Sahmissued his Decision in the above-entitled proceeding,finding that Respondent Local 4338 (herein referred toas Respondent Local) had engaged in and was engagingin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. He further found that RespondentUnited Steelworkers of America, AFL-CIO, had notengaged in certain other unfair labor practices as al-leged in the complaint. Thereafter, Respondent Localfiled exceptions and a brief to the Trial Examiner'sDecision.General Counsel filed a brief in answer toRespondent Local's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner only insofar as they are consistent withthisDecision and Order.The complaint alleges that Respondent Local in vio-lation of Section 8(b)(1)(A) and (2) caused Hiram C.Case to lose a preferred job' by filing a grievance onbehalf of another employee, Lett, in an attempt to"bump" Case.The Trial Examiner found that Respondent Local'streatment of Case violated the Act. In reaching thisresult, he concluded that the action taken against Case'Respondent Local has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188 F 2d362 (C A 3) We find no such basis for disturbing the Trial Examiner'scredibility findings in this case'The advantage of the job, known as a second man "on the hill," is a paidlunch break and a 30-minute earlier quitting time, required by a state 8-hourportal-to-portal mining law "On the hill" refers to the mining phase of theEmployer's operation43was motivated by Respondent Local's resentment overCase's protected activities, and thus was in contraven-tion of Section 8(b)(1)(A) and (2). He also found thatofficers of Respondent Local restrained and coerced itsmembers in violation of 8(b)(1)(A) by demonstratingthe consequences of opposition to Respondent Local'sleadership. The Trial Examiner relied essentially on theBoard's decision inMiranda Fuel Company, Inc.,'tosupport his ultimate findings of violation. We disagreewith the Trial Examiner.InMirandathe Board found unlawful certain unionactivity adversely affecting an employee's job statusbecause such action was predicated on certain arbitraryand invidious grounds and was in obvious conflict withthe provisions of the existing, applicable bargainingagreement. The union had failed, the Board held, tocomply with its statutory obligation of fair representa-tion for all employees. The Trial Examiner in the in-stant case does not make a specific finding but insteadimplies, by means of discrediting testimony going to thereasons for settling the grievance in Lett's favor, thatCase's treatment was contrary to the terms of the col-lective-bargaining agreement. It is not necessary, in ouropinion, to resolve whether Case's or Respondent Lo-cal'sposition is contractuallymoremeritorious.Rather, we believe it is sufficient to note here that Re-spondent Local's construction of the agreement is areasonable one, not at all contrary on its face to theterms of the collective-bargaining agreement. There isalso no contention that Respondent Local's position iscontrary to past practice. Indeed, the outcome of theearlier Lett-Hetrick grievance discussed,infra,mightwell be considered as support for Respondent Local'sclaim. Thus, it would appear that in 1969 Lett did infact have an arguable claim over Case to the preferredjob, within the provisions of the bargaining agreement,on the basis of his allegedly superior seniority. Indeed,Lett's grievance was upheld at the third stage of thegrievance procedure.' There is no evidence indicatingthat Case requested that the grievance be pursued toadditional stages, including arbitration. Consequently,we find that Respondent Local did not act unreasona-bly, arbitrarily, unfairly, in violation of contract, orwithout legitimate purposes in seeking Lett's replace-140 NLRB 181, enforcement denied 326 F 2d 172 (C A 2)The General Counsel attempted to prove that Lett's grievance of July14 was filed without his knowledge or consent We are of the opinion thatsuch a distinction is immaterial in the facts of this case, since it is undisputedthat Lett became aware of the grievance after it was filed, at the least, andmade no attempt to withdraw it Lett thereby adopted the grievance as hisown Moreover, Case himself testified that Davis had told him that Lett hadrequested the job'Millwright's Local Union 1102, United Brotherhood of Carpenters andJoiners of America, AFL-CIO (Planet Corporation),144 NLRB 798,Ar-mored Car Chauffeurs and Guards, Local Union No 820, etc (United StatesTrucking Corporation),145 NLRB 225,Houston Typographical Union No87, etc (Houston Chronicle Publishing Company, etc),145 NLRB 1657, cfMiranda Fuel Company, Inc, supra190 NLRB No. 12 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of Case.We also find, contrary to the Trial Examiner, thatthe evidence does not establish that the grievance filedagainst Case which caused him to lose his preferred jobwas related to his protected activities.A careful reviewof the 1967 incidents relied on by the Trial Examinerto support his finding of discriminatory motive revealsnot the slightest hint that Davis,Respondent Local'spresident, was angry with Case or that he thereafterharbored resentment or vengefulness toward Case. Ifthere was any anger or resentment it appears to havebeen on Case's part. In fact, more than 2 years expired,during which time Case became job steward,beforeanother incident developed between Case and Re-spondent Local; namely, the processing of the Hetrickgrievance by Case in which it was decided that Lett andnot Hetrick was entitled to the job of being Case's reliefman on thehill.Therecord reveals that it was againCase who resented the disposition of the Hetrick griev-ance. Case demonstrated his anger by resigning as jobsteward and by attempting to resign from the Unionand withdraw his dues checkoff authorization.There is no suggestion that the grievance filed by Lettin this instance,which appears highly similar on its faceto Lett's later grievance filed against Case, was dis-criminatorilymotivated. The only shred of evidencesuggesting that Respondent Local filed the July 14Lett-Case grievance for prohibited considerations wasCase's testimony to the effect that while the grievancewas being processed, Case told an officer of RespondentLocal that it looked like the Union was seeking his job.The officialanswered,"Well, why shouldn't they. Youwere one of those three that turned in a paper resigningfrom the Union."However,even assuming that suchanimosity played some role in the preparation of thegrievance, the fact of the matter, as found above, is thatLett was arguably entitled to the preferred job underthe contract.Under these circumstances, to ignoreLett's contractual claim and order the reinstatement ofCase might well put the Employer in the position ofplacing Case in a job that he would not be entitled tounder the collective-bargaining agreement.In view of the foregoing, we conclude that the Gen-eral Counsel has failed to prove by a preponderance ofthe evidence that Respondent Local violated Section8(b)(1)(A) and (2) of the Act. We shall, therefore, dis-miss the complaint in its entirety.ORDERIt ishereby order that the complaint herein be, andithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM,Trial Examiner:This proceeding washeard in Globe, Arizona, on February 17, 1970. The com-plaintwhichissued on December11, 1969, onan initialcharge dated September 25, 1969, alleged that RespondentUnitedSteelworkersof America, AFL-CIOand its Local4338,'herein called Respondent,engaged in unfair laborpractices proscribedby Section 8(b)(2) and8(b)(1)(A) of theAct by affectingthe employment status ofthe ChargingParty,Hiram C. Case, because he hadantagonized unionofficials.RespondentLocaland the International filed sepa-rate answers,which in substance are general denials allegingthat Local 4338processed its members grievances in goodfaith whereasthe International aversthatthe union officialsnamed in the complaint are neither agents of the Interna-tional nor authorizedto actwith respect to all the allegationsin the complaint.The issueiswhether the Respondent con-spiredto depriveitsmemberHiram C. Case of a preferred jobby causingthe Employerto relegate him to a less desirablejob becauseCasehad aroused the union officials'hostility byopposing them.The conflictingcontentionsof theparties areset forthin their respectivebriefs which have been fully con-sidered. Uponsuch consideration,and upon the entire recordin the case and from observationof thedemeanor of thewitnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSThe Employer,Miami Copper Company, a division ofTennessee Corporation,herein called the Company,a Dela-ware corporation,is engaged in the operation of a coppermine at Miami,Arizona.In the past year,the Companymined and sold products valued in excess of $50,000 whichwere shipped directly to various states of the United Statesother than Arizona. It is found that Miami Copper Companyis engaged in commerce within the meaning of Section 2(2),(6), and (7) of the National Labor Relations Act.The Respondent International and its Local 4338 are labororganizations within the meaning of Section 2(5) of the Act.A. BackgroundPrior to a strike which occurred in the spring of 1968, theCharging Party, Hiram Case, became involved in a disagree-ment with officials of his Union with respect to wage ratesbeing paid to certain employees at the MiamiCopper Com-pany. During the strike,Case, while attending a union meet-ing, got into an argument with Davis,the president of theLocal Union, when the latter made a statement that it was theInternational Union which was paying the strike benefits be-ing received by the strikers.When Case declared Davis' state-ment was incorrect in that it was not the International'smoney but money which came from dues collected from themembers, an argument ensued.Case, who is a heavy-duty mechanic,"bid" on a job re-ferred to by the employees as being "on the hill." This job,awarded on the basis of seniority,entailsworking in themines servicing machines.It is considered a preferred jobbecause it has certain privileges;namely, lunch is eaten oncompany time and the workday ends at 4 o'clock instead ofthe regular quitting time of 4:30 p.m. Case was assigned tothis preferred job as he had more seniority than any other'The name was amended at the hearing. UNITED STEELWORKERS OF AMERICAcaterpillarheavy-dutymechanic who exercised their right tobid for the job.'Case later became union job steward.During his incum-bency, an employee named Hetrick filled in for Case "on thehill" on the 2 days which Case had off each week. TommyLett, another employee, who had more seniority than He-trick, then filed a grievance to displace Hetrick as Case's reliefman. In the adjudication of the grievance,Lettwas repre-sentedby theUnion andHetrick byCase in his capacity asjob steward.Case argued that Hetrick was entitled to the jobbecauseLetthad not bid on the job when it was originallyposted. Lett prevailed and Hetrick's right to retain this 2-day-a-week job was disallowed Case was dissatisfied with theUnion's attitude and evidenced what he considered an unfairdisposition of the matter by resigning as union job steward.He-also attempted to withdraw from the Union and to rescindhis authorization for the Company to check off his union duesfrom his pay and remit it directly to the Union.Later,the Union filed a grievance on behalfof Lett toreplace Case in his job on the hill.Lett's grievance was de-cided against him at the first stage but when the Union tookan appeal, Lett ultimately was successful at the third step ofthe proceedings and was assigned to Case's job on the hill.The GeneralCounsel contends and Respondent denies thatthere was disparate and discriminatory treatment of Casebecause he had aroused the Union's enmity eventuating in hislosing this job, all in violation of Section 8(b)(2) and8(b)(1)(A) of the Act'B Resolutionsof CredibilityThe witnessesof theGeneral Counsel and Respondent arein conflict in their respective versions as to the circumstancesunder which the alleged discriminatee,Case, was removedfrom one job contrary to his wishes and assigned to anotherless desirable job. Nevertheless,after observing the witnessesand analyzing the record and the inferences to be drawntherefrom,it is concluded that the versionsof thewitnessesfor the General Counsel as to what occurred in this case meritbelief, as they appeared to be sincere and truthful witnessesas detailed below.' Moreover,the events narratedby two oftheGeneral Counsel'switnesses,namely, Trice and Case,follow a logical sequence,which is consistent with the attend-ant circumstances in this case.' Furthermore,certain undis-puted and demonstrable facts strengthenand fortifythis con-clusionOn the otherhand,the record shows thatRespondent'switnesses,Davis and Moore, and a reluctantwitness for the General Counsel,Lett, contradicted them-selves and one another and that some of their testimony was'Bidding is the action of an employee in seeking a vacant job on aseniority basis following the posting of noticeof the job vacancyCCHDictionaryof Labor Law Terms,Second Edition, p 16Sec 8(b)(2) reads(2) to cause or attempt to cause an employer to discriminate against anemployee in violation of subsection(a)(3) or to discriminate against anemployee with respect to whom membership in such organization hasbeen denied or terminated on some ground other than his failure totender theperiodic dues and the initiationfees uniformlyrequired asa condition of acquiring or retaining membershipSec 8(b)(1)(A) reads(1) to restrain or coerce(A) employeesin the exercise of the rightsguaranteed in section7Provided,Thatthisparagraph shall not impairthe rightof a labor organization to prescribe its own rules with respectto the acquisition or retention of membership thereinUniversalCamera Corp v NLRB,340 U S 474,494-497DeepfreezeApplianceDivisionvN.L R B,211 F 2d 458, 462 (C A 7)'Lett,who was subpenaedby the General Counsel,was requested tomeet withCounsel priorto the hearing to review his knowledgeof the factsin this matter,but he didnot appear45not only improbable but in some respects incredibleThey didnot impress the trier of these facts as forthright witnesses butappeared as not only seeking to color their testimony,but alsoto be concealing facts in an effort to hide an unlawful motivein an effort to have Case transferred from his job. This credi-bility conclusion is based also on observation of the witnesseswith respect to the accuracy of their memones, the consist-ency of their testimony with certain undenied facts, theircomprehension,and their general demeanor and deportmenton the stand in answering questions put to them.C. The TestimonyHiram Case,the alleged discriminatee,has been employedby the Miami Copper Company for over 4 years. In the fallof 1966, he transferred from the truck repair shop to thecaterpillar repair shop in the capacity of a heavy-duty me-chanic.During the course of a union meeting in 1967, Case op-posed a proposalby M. C.Davis, president of RespondentLocal 4338,to bring "helpers from the crusher in the mill intothe shovel shop at a lesser rate than the prevailing rate." Casetestified that he "felt it was unfair to the men there [in theshovel shop]to bring[in]men with lesser wage rates.... ..Case described the discussion as "pretty heated " A vote wastaken and it was decided "to take it to negotiations."Shortly after this dispute and during the time that theUnion had called a strike against the Company in 1967,Davis, at a union meeting,stated that the strike funds of theLocalUnion were seriously depleted and that the Interna-tional Union was donating supplemental strike funds to theLocal.Case's testimony continues as follows "I took the floorand stated that I didn't feel the International was giving usfunds. I felt that those were dues and money paid in fromLocals and people like us." In the ensuing argument, Kill-ingsworth,a staff representative of the International, who waspresent at the meeting, stated Davis was "right " Davis, tes-tified Case, threatened to "disqualify"him from receiving anystrike benefits whereupon Case"disqualified"himself fromreceiving any further strike benefits.In April 1968, there was a vacancy existing for the secondjob "on the hill" and Case who bid for the job obtained it onthe basis of his seniority over all others who had applied Heretained thisjob fora "short time"until an employee namedCaldwell replaced Case, but Caldwell held the job for only 3weeks when he voluntarily returned to the truck shop Caseagain bid on the vacant job following its posting and againwas awarded the job on the hill.'After Case became job steward on January 1, 1969, he fileda grievance on behalf of Martin Hetrick on May 16, 1969,opposing a grievance filed by Tommy Lett who sought to oustHetrick as Case's fill-inman on the hill 2 days each weekwhen Case was regularly scheduled to be off work. See G. CExh. 7. The record is not clear,but it appears that Hetrickbid for and obtained this job and his grievance was based onLett not being entitled to the job because when the job was'In answer to a question on cross-examination,Case testifiedthat Cald-well succeeded in replacing him because"Accordingto the contract, whena job comes open it is to be postedfor five days,and the senior qualified mancan bid onthe job Theywent down the senioritylist and Mr Caldwellwas the firstman who tookitby coming in there withinfive days afterthe job wasopen[Caldwell]had more occupational seniority [thanCase] " Case explained that originallyhe filled thejob on the hilltemporarilywhile it was being posted and applicants bid on the vacantjob Caldwell hadmore seniority than he and was awardedthe job Caldwell decided 3 weekslater to giveit up and then Case bid forthe job again and since he had themost seniority of all qualified employeeswho applied for the job during theopen period he obtainedthe hill job 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted Lett did not bid for it. Lett prevailed when Hetrick'sgrievance was disallowed. See G. C. Exh. 8. Case testified thatawarding these 2 days of work on the hill to Lett whichHetrick had performed for some months was "unfair" and heso informed Davis, the president of the Local, at a grievancehearing. Case testified that he asked Davis "what other stepscould be taken ... [under] the contract; you have more thanone step to take, and I thought that we should be able to takethis to a higher place. Mr. Davis told me that it was as faras he could take it. There was nothing else we could do aboutit."'Case was so incensed by the decision that he resigned as jobsteward and attempted to withdraw from the Union' and torescind his authorization for the Company to check off hisunion dues from his salary and send it to the Union "because[he] felt there was a conflict of interest because the unionofficers were working for the Company."Case telephoned Davis on July 12, 1969, and asked him "ifitwas true that the Union was giving Mr. Lett my job....Mr. Davis said Mr. Lett had come down there on Thurs-day [July 10]." The following day, testified Case, he spoke toMoore, the financial secretary and the Union's grievancecommittee chairman, and asked him "if it was true that theunion was giving my job to Mr. Lett and Mr. Moore said thatwe sure are. I [Moore] made the grievance and signed itmyself. He said that the letter of resignation [Case] sent theunion, 'I take it personally.' I am quoting Mr. Moore. He saidhe made up the grievance. I didn't know there was a griev-ance until that time. But that was the grievance that was filedthe 14th [July]' . . . Moore said: `That [he] signed it himself.'He said, 'The resignation that you presented to the union, Itake personally."' Thereafter, Case met with Trice, the Com-pany's master mechanic, and Davis, the Union's president,under step two of the grievance procedure. 10According toCase, "Mr. Trice said that he would not give a favorableanswer on it because he didn't feel that Lett was entitled totake the job." A few days later, Case testified that he spoketoMartin, the vice president of the Union, at work and toldhim, "it looked like the union was trying to give Mr. Lett myjob.Mr. Martin said, 'Well, why shouldn't they. You wereone of those three that turned in a paper resigning from theunion.""'Trice, the Company's master mechanic, handled the griev-ance at the second stage at which time he decided in favor ofCase, but at the third stage he was overruled by Hughes, theassistant generalmanager of the Company. As a conse-quence, Case was removed from his job on the hill and sup-planted by Lett.Lawrence Trice,who has been the Company's master me-chanic since 1956, testified that the two jobs on the hill, whichare in the mine department, are filled by caterpillar repairshop heavy-duty mechanics on the basis of seniority. Thesuccessful hill job applicant, testified Trice, acquires perma-nent status when he puts in 51 percent of his time on this jobfor a 90-day period. Trice stated that Case complied with this51-percent provision and thus acquired permanent statuswith respect to this hill job so that he could not be removedSee art. VIII of the collective-bargaining agreement executed by theCompany and the "United Steelworkers of America, for and on behalf ofitsLocal No. 4338, hereinafter referred to as the 'Union."' G.C. Exh. 2 atp. 1 and art. Vlll, p. 23-26.Case testified he was informed by a company official that under thecontract, he could not resign from the Union at that time. Hetrick andanother employee, Hank Belt, also attempted to resign from the Union.Arizona is a "right to work" state.See G.C. Exh. 6 signed by Union Officials Davis and Moore.°See p. 24 of G.C. Exh. 2.See in. 8.from that job unless he voluntarily relinquished it or wasdischarged by the Company for good cause. Trice acknowl-edged that Lett had greater occupational seniority thanCase,12 but when the hill job was vacant and posted, continuesTrice's testimony, Lett chose not to bid for the job and whenCase, who had the second highest seniority of the applicants,was awarded the job, he could not be involuntarily displacedas long as he performed satisfactorily. Trice testified that ifa qualified employee with the most seniority passes up theopportunity to bid on the hill job he cannot later claim it untilsuch time as the applicant who obtained the job voluntarilyrelinquishes it. Trice testified that ever since 1956 that hasbeen the way it has been done and the only time this prece-dent was not followed was in the instant case when Lett'sgrievance was upheld by Hughes, the Company's assistantgeneral manager, which resulted in Case losing his hill job.Tommy Lett,a heavy-duty mechanic, has been employedby the Company for approximately 5 1/2 years and wasCase's immediate predecessor as union job steward. He trans-ferred to the Caterpillar shop in 1967. Some time thereafter,Lett spoke to Davis and Moore, union officials, with respectto his interest in obtaining one of the two jobs on the hill.When he was asked what they told him, he answered that theUnion's officials advised him he was not eligible to apply forit as Case had the job.When Lett was shown his grievance" filed by the Union inLett's name to replace Case in the hill job, the followingappears in the record:Q. And when did you first learn that this grievancewas filed in your name to bump Case off the hill?A. When I knew it was filed; when I found out thatit had been filed. Mr. Moore gave the grievance to me toread.It was then pointed out to him that he stated in his affidavitwhich he gave to the Board the following:I did not know a grievance was filed on my behalf for thepreferred job until about a month or so after it was filed.I did not ask that a grievance be filed.Q. It was after it was filed that it was brought to youand shown to you?A. I am sure it was ... That is true. I did not knowthey were filing it.Charles Moore,financial secretary and chairman of Local4338's grievance committee, was lacking in candor and gener-ally unimpressive as a witness. He testified that Davis, thepresident of the Union, told him to see Lett with respect tofiling a grievance for Lett to obtain Case's job. He saw Lettat a time he does not recall, drafted the grievance, and filedit in July.Moore's testimony reads as follows:Q. And what took place in that conversation; give itto us as well as you can; not your impression, but whatwas actually said by you, said by Mr. Lett?A. When I took the grievance back to him to look at?Q.What transpired on that occasion, and on thatoccasion only?A. I don't know.Q. You don't remember the conversation?1'Itwas Trice's testimony that Case had more seniority than Lett in theCaterpillar shop which is "occupational"seniority but that Lett,who hasbeen employed by the Company longer than Case,had more"company-wide"seniority.However,statedTrice,all hill jobs are filled by Caterpillarshop heavy-duty mechanics." G.C. Exh.6, dated July 14, 1969. UNITED STEELWORKERS OF AMERICAA. No, I don'tMoore testified that the meeting with Lett resulted in himdrafting a grievance for Lett at his request, which Lett readand approved He also stated he does not recall any conversa-tion between himself and Lett in which Moore indicated hewanted Lett to file a grievance rather than Lett indicating hewanted Moore to file a grievance for him.Moore testified Case telephoned him after Lett's grievancewas filed and that Case accused him "of being out to get hisjob," and that [Case] criticized his ability to represent theLocal and that Case told him "[he] didn't know what unionbrotherhood meant." Moore testified that he assured Casethere was nothing "personal ... it was strictly business."On cross-examination, Moore was shown Lett's affidavitwhich reads as follows:I did not know a grievance was filed on my behalf for thepreferred job until about a month or so after it was filed.I did not ask that a grievance be filed. I found out whenCharley Moore, agent of Local 4338, told me on August19, 1969 that they were filing a grievance for me to getme the hill job.When he was asked if he knew "of any good reason" why Lettso stated the above in his affidavit, Moore answered- "I haveno control over what Mr. Lett testified to ... No, I can't."M. C. Davis,president of Local 4338 for approximately 12years, testified that Lett came to him and inquired whetherhe could file a grievance to obtain Case's job and that heanswered he could. Davis suggested that Lett see Moore andhave him prepare a grievance. After the grievance wasdrafted, Davis signed it and was present at the various stagesof processing the grievanceDavis testified that when thegrievance was decided against Case the latter told Davis "itwasn't right for the union to take his job away from him andgive it to someone else. I tried to explain to him that it wasn'tnecessarily his job any more than it was anyone else's job. Itbelonged under the seniority clause, my job, his job or anyoneelse's."On cross-examination, Davis was shown Lett's affidavitwhich reads as followsWhen I first went into the Cat shop, I was after M. C.Davis, president of Local and Charley Moore about thepreferred job. They told me at the time that I could notget the job because this man Case was on the job that Ihad turned it down once before, so I could not get it.When Davis was then asked to explain this statement, hetestified, Lett was "mistaken" and that Lett did not speak tohim about getting Case's job on the hill when Lett transferredto the Caterpillar shop.When Davis was shown Lett's affidavit which states thathe did not know a grievance was filed on his behalf by Davisand Moore for Case's job until a month after it was filed andthat Lett did not request that a grievance be filed, Davis wasthen asked by counsel for the General Counsel if he canexplain why Lett should have made this statement underoathDavis replied: "I dont know of any reason why heshould say it. But it is there and it is incorrect."Robert P. Hughes,assistant general manager of the MiamiCopper Company, was management's representative at thethird step of the grievance proceeding in the matter of Lettversus Case." Hughes was shown the collective-bargainingagreement, specifically article VI, pages 16 and 17. (G C.Exh. 2.) Hughes, whose testimony was quite disjointed, lack-ing in clarity, and gave the impression that he was engagingin purposeful obfuscation, testified that each shop has its own" At the final or fourth step, which it appears this matter never reached,the management representative is the plant manager and representing theUnion is an official of the International47procedure for days off, seniority is not specifically denied inthe contract but the Union and the Company through longpractice have established certain procedures. Excerpts fromhis testimony read as follows.As far as the company is concerned, we recognize theseniority is sacred to theunion.They make an appeal tous about seniority, and if it doesn't interfere with ouroperations, we agree to it ... Up until the grievance [inthis case] was filed, we thought we had a procedure.Then we got into this disagreement over the movementof a man who bid an opening in the Cat shop and thetruck shop, truck shop mechanic. [That would be] Mr.Lett.There was a vacancy in the Cat shop that wasposted and he bid it, and that is how he got over thereAfter he got over there, then he began to exercise hisoccupational seniority for some of the privileges in thatparticular crew . . Lett exercised his right of seniorityto go up on the hillI know that if [the man on thehill] goes up there over 51 percent of his time over acertain three month period, he then is considered perma-nently in that job with respect togoinghome at 4.00o'clock daily ... and having his lunch on company time.Then another three-month period is reviewed, and thatprivilege is taken away from him if he is not spending 51percent of his time. So he can go in and out of the secondjob.He qualifies for the following three months to gohome at 4.00 o'clock if he put in over 51 percent in the90-day period. Mr. Case is the oldestman inthe crew,but he is not the senior man in the occupation ... Ibased my decision on the fact that this had been pursuedthrough this many steps of the grievances and we couldfind a logical reason for using seniority in this way, andthe company had no argument against it .Wethought there was a lack of agreement or anything elseto back up our position; that this was a fair way to settleit ...Our position was that the man was trying to exer-cise super seniority. The company thought it was fair toexercise the seniority in the Cat shop crew and it wouldbe in order of the length of service in that crew, but wehad no agreement with the union on that We neveroperated that way. There was nothing written down,except that the Cat shop crew, the shovel shop crew, andtruck shop crew, as far as seniority within those groups.For lack of anagreementlike that, this is the way wesettled it.Concluding FindingsIt has been established by a preponderance of the probativeevidence that Case lost his job on the hill by incurring theenmity of the union officials for no reason other than hisprotected activities. Such activities consisted of Case takingissue with Davis at a union meeting of Davis' description ofthe International's strike benefits and Case resigning as jobsteward and attempting to rescind the checkoff of his uniondues, as well as his effort to withdraw from the Union. More-over, Case antagonized the union officials by opposing themwhen they succeeded in dislodging him from his job on thehilland then accusing them of unfairness in the Hetrickmatter. The record and the inferences to be drawn therefromreveal that Case's conduct and actions provoked the unionofficials and the discrimination that followed stemmed fromthese protected activities. It is found, therefore, that the Un-ion was motivated by proscribed reasons when it caused Caseto be deprived of his job on the hill. The union officials, Davisand Moore, also restrained and coerced its union members inviolation of Section 8(b)(1)(A) by showing them what mighthappen to them if they opposed the officers and incurred theirdispleasure by demonstrating the power of the Union to pro- 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDtect the job security of its members at the expense of otherswho had antagonized the hierarchy. For all of the foregoingreasons, the Respondent Local 4338 violated Section 8(b)(2)and (1)(A) by knowingly and discriminatorily denying Casethe job on the hill to which he was entitled by bringingpressure on the Company to supplant him with Lett.MirandaFuel Company, Inc.,140 NLRB 181.There is no evidence to link the International Union withthe actions of Local 4338's officers. Accordingly, it will berecommended that the complaint be dismissed as to the Re-spondent United Steelworkers of America, AFL-CIO.CONCLUSIONS OF LAWThe Respondent Local Union 4338, by denying and depriv-ing Case of his job in the course of administering the contractwith the Miami Copper Company, restrained and coercedhim in the exercise of his rights under Section 7 to engage inconcerted activities for his aid and protection and caused orattempted to cause the Miami Copper Company to discrimi-nate against him in violation of Section 8(a)(3), thereby en-gaging in unfair labor practices affecting commerce withinthe meaning of Sections 8(b)(1)(A) and (2) and 2(6) and (7)of the Act.THE REMEDYHaving found that the Respondent Local 4338 has engagedin unfair labor practices, it shall be recommended that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. It shall be recom-mended that the Respondent make Case whole for any lossof pay he may have suffered as a result of Respondent Local'shaving caused the said discriminatee to be deprived of his jobon the hill by payment to him of a sum of money, plusinterest," equal to that which he would have earned as anemployee on the hill.Itwill be recommended also that the Order contain aninjunction against any form of restraint or coercion by Re-spondent Local 4338. It shall, therefore, be recommendedthat the Respondent be ordered to cease and desist fromcausing or attempting to cause the Miami Copper Companyor any other employer, as defined in the Act, within its juris-dictional, territorial, and geographical area to deprive em-ployees of their jobs to which they are entitled on a senioritybasis and for which said employees are qualified, except inaccordance with the provisions of Section 8(a)(3) of the Act.[Recommended order omitted from publication.]" Isis Plumbing& Heating Co.,138 NLRB 716; F.W.Woolworth Coin-pany,90 NLRB 289.